NUMBERS 13-07-00634-CR

 13-07-00635-CR
 13-07-00636-CR
  13-07-00637-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 
 
THE STATE OF TEXAS,							 Appellant,

v.


JOSEPH VOTTA, A/K/A JOSEPH VITAL,				  Appellee.


On appeal from the 24th District Court

of Jackson County, Texas.

 

O P I N I O N


Before Chief Justice Valdez and Justices Garza and Benavides

Opinion by Chief Justice Valdez

 
 The State appeals from the trial court's judgment dismissing the charges against
appellee, Joseph Votta, a/k/a Joseph Vital, based on his not having been brought to trial
within the limitation period specified in Article III of the Interstate Agreement on Detainer's
Act (IADA).  See Tex. Code Crim. Proc. Ann. art. 51.14 (Vernon 2006).  The State asserts
five issues on appeal.  We affirm.
I.  Background 
	In October 1996, the Jackson County District Attorney's Office indicted appellee on
charges of possession of cocaine (1) and possession of heroin. (2) See Tex. Health & Safety
Code Ann. § 481.115 (Vernon 200?).  Each indictment referred to appellee by his alias
"Joseph Vital."  Appellee failed to appear on these charges in November 1996.   
	In February 1997, the Jackson County District Attorney's Office indicted appellee
on charges of bail jumping (3) and failure to appear. (4)  Again, each indictment referred to
appellee as "Joseph Vital."  While these charges were pending, appellee became
incarcerated in a federal correctional institution in Minersville, Pennsylvania.  On March 11,
2005, the Jackson County Sheriff's department sent a letter to the Minersville federal
penitentiary advising it to "please place a detainer on Votta, Joseph, AKA Vital, Joseph." 
The letter further stated that appellee's outstanding warrants were issued out of the 24th
Judicial Court, Jackson County, Texas and relate to the following charges: "Possession of
a Controlled Substance in Penalty Group 1, to wit cocaine (Bond Forfeiture) and
Possession of a Controlled Substance in Penalty Group 1, to wit, heroin (Bond forfeiture)." 
	On July 19, 2005 the Jackson County Sheriff's Department received a Detainer
Action Letter from the Minersville federal penitentiary advising it that "[a] detainer has been
filed against [Joseph Vital] in your favor charging Possession of a Controlled Substance
- Cocaine and Heroin."  On July 28, 2005, appellee executed a "Request for Final
Disposition of Detainer" pursuant to the Interstate Agreement on Detainers Act.  See Tex.
Code Crim. Proc. Ann. art. 51.14.  Two copies of appellee's request were then sent by the
Minersville federal penitentiary to the Jackson County District Attorney's Office and the
"Jackson County, Clerk of Court."  The record shows that both the District Attorney's Office
and the county clerk's office received a copy of appellee's request on August 9, 2005, by
certified mail.
	On November 7, 2005 the Jackson County District Attorney's Office received a letter
from the Minersville federal penitentiary advising the district attorney that "90 days have
passed since receipt of our paperwork" and that "under the [IADA] the individual must be
brought to trial within one-hundred and eighty days from receipt of the IAD paperwork." See
Id. art III(a).  The letter refered to appellee as "Joseph Votta."  On February 7, 2006 the
Jackson County District Attorney's office received a second letter from the Minersville
federal penitentiary advising the district attorney that "more than 180 days have elapsed
since [appellee's] request, therefore the IADA has now expired."  See Id.  Again, the letter
referred to appellee as "Joseph Votta."
	On October 16, 2006, appellee filed a pro se motion to dismiss all four pending
charges for failing to bring him to trial within the 180-day period provided by Article III(a)
of the IADA.  See id.  A hearing on appellant's motion to dismiss was held on August 30,
2007.  On September 28, 2007 the trial court granted appellant's motion to dismiss and
signed an order dismissing all four indictments with prejudice.  The State subsequently filed
a timely notice of appeal. 
II.  The Interstate Agreement on Detainers Act
	By its second and third issues, the State argues that appellee failed to comply with
the provisions regarding his request for final disposition of charges pursuant to the IADA. 
By its fourth and fifth issues, the State contends that the trial court erred in dismissing its
failure to appear and bail jumping indictments because no detainer was ever lodged with
respect to those charges.  Because these issues overlap, we will consider them together. A.  Standard of Review 
	We conduct a de novo review of the legal question of whether there has been
compliance with the requirements of the IADA.  Walker v. State, 201 S.W.3d 841, 845
(Tex. App.-Waco 2006, pet. ref'd); State v. Miles, 101 S.W.3d 180, 183 (Tex. App.-Dallas
2003, no pet.); Lindley v. State, 33 S.W.3d 926, 930 (Tex. App-Amarillo 2000, pet. ref'd). 
We review any factual findings underlying the issue of compliance with the IADA under a
clearly erroneous standard.  Walker, 201 S.W.3d at 845; Miles, 101 S.W.3d at 183;
Lindley, 33 S.W.3d at 930.  
B.  Applicable Law 
	The IADA is a congressionally-sanctioned compact between the United States and
the states and is subject to federal construction.  Cuyler v. Adams, 449 U.S. 433, 442
(1981); Espinoza v. State, 949 S.W.2d 10, 11 (Tex. App.-San Antonio 1997, pet. ref'd);
Miles, 101 S.W.3d at 184 n.2.  This agreement allows prosecutors in one jurisdiction to
acquire the presence of defendants imprisoned in other jurisdictions for trial prior to the
expiration of their sentences.  Alabama v. Bozeman, 533 U.S. 146, 148 (2001); New York
v. Hill, 528 U.S. 110, 111 (2000); see State v. Williams, 938 S.W.2d 456, 460 (Tex. Crim.
App. 1997); State v. Sephus, 32 S.W.3d 369, 375 (Tex. App.-Waco 2000, pet. ref'd).  After
the prosecutor places a detainer on a prisoner, that prisoner may request speedy
disposition of the charges under Article III of the IADA.  See Fex v. Michigan, 507 U.S. 43,
44 (1993) (defining detainer as "a request filed by a criminal justice agency with the
institution in which a prisoner is incarcerated, asking that the prisoner be held for the
agency, or that the agency be advised when the prisoner's release is imminent."); accord
Miles, 101 S.W.3d at 183.  Once notified of the prisoner's request, the prosecutor has 180
days to bring the prisoner to trial.  If the prosecutor exceeds those 180 days, the charges
are dismissed with prejudice, and the detainer becomes invalid.  See Tex. Code Crim.
Proc. Ann. art. 51.14, art. III(a), (c); see also Walker, 201 S.W.3d at 845.    
	To request final disposition under IADA article III, the defendant must cause "to be
delivered to the prosecuting officer and the appropriate court of the prosecuting officer's
jurisdiction written notice of the place of his imprisonment and his request for a final
disposition to be made of the indictment . . . "   Tex. Code Crim. Proc. Ann. art. 51.14, art.
III(a); see Walker, 201 S.W.3d at 846;  Lindley, 33 S.W.3d at 929.  The request must be
accompanied by a certificate of the appropriate official having custody of the prisoner
stating:  the term of commitment under which the prisoner is being held; the time already
served; the time remaining to be served on the sentence; the amount of good time earned;
the time of parole eligibility of the prisoner; and any decision of the state parole agency
relating to the prisoner.  See  Tex. Code Crim. Proc. Ann. art. 51.14, art. III(a).  The IADA
provides that the defendant can satisfy the requirement for sending the written notice and
request for final disposition under article III by giving it to the official having custody of him,
who must then forward it to the appropriate prosecuting official and court via registered or
certified mail.  Id. art. III(b).   	
C.  Analysis
	It is undisputed that the Minersville correctional facility sent appellee's request for
final disposition to the prosecuting attorney of Jackson County.  It is further undisputed that
a copy of appellee's request was received by the Jackson County county clerk's office. 
The State argues that, because it was the county clerk rather than the district clerk that
signed for and received appellee's IADA paperwork, appellant therefore failed to comply
with the IADA's requirement that he deliver his request to the "appropriate court of the
prosecuting officer's jurisdiction."  Id. art III(a).  We are skeptical of the State's argument,
especially in light of witness testimony that seemed to indicate that paperwork erroneously
filed in the county clerk's office will usually get filtered to the district clerk's office.  However,
we need not address the issue. (5) 
	In Fex v. Michigan, the United States Supreme Court held that article III(a)'s 180-day period does not begin until the request for final disposition of charges is actually
received by the court and the prosecutor of the jurisdiction where the charges are pending. 
See Fex, 507 U.S at 52; accord Lindley, 33 S.W.3d at 929-30; Walker, 201 S.W.3d at 844. 
Attached to appellee's motion to dismiss is a copy of appellee's IADA paperwork that was
initially received by the county clerk's office on August 9, 2005.  Appellee's motion to
dismiss was filed with the district clerk's office on October 16, 2006.  A hearing was not
held on appellee's motion until August 30, 2007, 318 days later.  According to Fex, article
III(a)'s 180 day period begins when the prisoner's request is actually received by the trial
court.  See Fex, 507 U.S. at 52.  Here, the court received appellee's request when he filed
his motion to dismiss with his IADA paperwork attached.  The record clearly shows that
both the trial court and the Jackson County District Attorney had appellee's request on file
for more than the 180-day period allotted by article III(a) of the IADA.  See United States
v. Daily, 488 F.3d 796, 801 (8th Cir. 2007) (finding IADA 180-day period did not commence
until prosecutor and trial court received the appellant's request for final disposition through
his motion to dismiss).  We hold that appellee has satisfied his burden of proving that his
IADA request was received by the prosecuting officer and the appropriate court of the
prosecutor's officer's jurisdiction.  Id.  
	The State further argues that appellee failed to comply with the procedural
requirements of IADA because he submitted his request for final disposition under his real
name "Joseph Votta" and not "Joseph Vital;" the alias used by appellee when he was first
arrested by the Jackson County Sheriff's department for the possession of cocaine and
heroin charges.  The record indeed shows that appellee submitted his IADA paperwork
under the name Joseph Votta and, although his certificate of inmate status refers to his
pending possession of cocaine and heroin charges, no reference to the corresponding
indictment numbers are made.  The State contends that "to say that this was sufficient
notice to the prosecutor is to allow a prisoner to give notice under a different name and
throw the burden on the prosecutor to investigate to try to find out who the notice referred
to and what cases the prisoner wanted to dispose of."  The State's argument is persuasive,
and while we would undoubtedly be critical of any prisoner who intentionally used
obstructionist tactics, such as altered names, to circumvent the IADA and avoid
prosecution, the situation here does not fall into such a category.  The record shows that
the State lodged its detainer against appellee on March 5, 2005, when it sent
correspondence to the Minersville federal penitentiary asking that appellee be detained for
outstanding warrants.  The letter sent by the State refers to appellee as "Votta, Joseph,
AKA Vital, Joseph."  In response, the Minersville prison sent a "detainer action letter" to the
Jackson County Sheriff's Department informing it that a detainer had been filed against
inmate "Votta, Joseph, alias Vital, Joseph."  Thus, the record clearly shows that the State
was aware of appellee's real name and alias.  The fact that appellee submitted his IADA
paperwork under the name "Joseph Votta" does not defeat his IADA speedy-trial claim.  
	As an alternative argument, the State contends that because no detainer was filed
with regard to its bail jumping and failure to appear indictments, the trial court erred in
dismissing those charges pursuant to the IADA.  Article III of the IADA applies exclusively
to "untried indictments, informations or complaints on the basis of which detainers have
been lodged against the prisoner."  Tex. Code Crim. Proc. Ann. art. 51.14, art. III (a).  This
section has been interpreted to mean that the 180-day time period, and thus the dismissal
requirement, is limited to pending charges upon which the detainer is based.  See United
States v. Sanders, 669 F.2d 609, 610 (9th Cir. 1982) (180-day limit of IADA applies only
to charges pending at the time the detainer is filed); Espinoza v. State, 949 S.W.2d 10, 12-13 (Tex. App.-San Antonio 1997, pet. ref'd) (same).  Here,  the detainer lodged by the
State identified appellee's pending charges in the following manner:  "Possession of a
Controlled Substance in Penalty Group 1, to wit cocaine (Bond Forfeiture) and Possession
of a Controlled Substance in Penalty Group 1, to wit, heroin (Bond forfeiture)."  The fact
the State listed "Bond Forfeiture" as a pending criminal charge clearly shows its intent to
prosecute appellee on the pending bail jumping and failure to appear indictments.  See
Kubosh v. State, 241 S.W.3d 60, 64 (Tex. Crim. App. 2007) (recognizing bond forfeiture
as a criminal matter).
	We conclude that appellee satisfied his burden of proving compliance with the
requirements of article III.  See Walker, 201 S.W.3d at 846; Lindley, 33 S.W.3d at 930. 
Issues two through five are overruled.  
III.  Findings of Fact and Conclusions of Law
	By its first issue, the State contends the trial court erred in failing to make findings
of fact and conclusions of law after being requested to do so.  Relying on Cullen v. State,
195 S.W.3d 696 (Tex. Crim. App. 2006), the State contends that "the failure of the trial
court to act and make findings of fact and conclusions of law effectively denies the State
the right to an appeal based upon what facts are actually found by the trial court as
opposed to what this court might guess the trial court found the facts to be." 
	In Cullen, the Texas Court of Criminal Appeals held that "upon the request of the
losing party on a motion to suppress evidence, the trial court . . . must make findings of fact
and conclusion of law adequate to provide an appellate court with a basis upon which to
review the trial court's application of the law to the facts."  Id. at 699.  We do not believe
the reasoning supporting the court's holding in Cullen applies in this case.  
	When ruling on a motion to suppress evidence, a trial court generally makes
credibility decisions and factual determinations about disputed historical events.  On
appeal, if the trial court had not made findings of fact, the appellate court must "view the
evidence in the light most favorable to the trial court's ruling and assume that the trial court
made implicit findings of fact that support its ruling as long as those findings are supported
by the record."  Id. at 698.  In Cullen, the State argued that its right to appeal an order
granting a motion to suppress is thwarted when appellate review of the order is based on
presumed facts rather than findings of actual facts.  Id. at 697.  The court agreed, stating
"the trial court's refusal to act prevented the court of appeals from meaningful review of the
decision to grant the motion to suppress.  Without findings of fact and conclusions of law,
the court of appeals was left in the undesirable position of having to make assumptions
about the reasons for the trial court's decision."  Id. at 698. 
	In contrast, as previously noted, where a prisoner has requested final disposition of
a pending case in another jurisdiction, to show compliance with the Act, he need only show
that proper notice was sent to the "prosecuting officer" and to the "appropriate court of the
prosecuting officer's jurisdiction" via certified mail.  See id. art III(a), (b).  Whether a
prisoner has met his burden of demonstrating compliance with the procedural requirements
of the act, requires few, if any, credibility determinations and, as shown above, is decided
primarily by a facial review of the documents provided by the prisoner.  The trial court's
failure to make findings did not require us to make any assumptions about the facts or the
reasons for the trial court's decision.  Nor do we find that the State has been prevented
from presenting its grounds for review.  Accordingly, the trial court's failure to make findings
and conclusions was not error.  The State's first issue is overruled. 
IV.  Conclusion 
	We affirm the trial court's order dismissing the State's possession of cocaine
(appellate cause number 13-07-00636-CR), possession of heroin (appellate cause number
13-07-00637-CR), bail jumping (appellate cause number 13-07-00634-CR), and failure to
appear (appellate cause number 13-07-00635-CR) indictments.   

 

                              					____________________           
ROGELIO VALDEZ
								Chief Justice

Publish.  
Tex. R. App. P. 47.2(b).
Opinion delivered and filed 
this the 26th day of June, 2008.
1.   Appellate cause number. 13-07-00636-CR
2.   Appellate cause number. 13-07-00637-CR.
3.   Appellate cause number. 13-07-00634-CR
4.   Appellate cause number. 13-07-00635-CR
5.   At the hearing on appellee's motion to dismiss, appellee elicited testimony from employees of the
district and county clerk's office.